Exhibit 10.1

 

EMPLOYMENT NON-COMPETE, NON-SOLICIT AND CONFIDENTIALITY AGREEMENT

 

THIS EMPLOYMENT NON-COMPETE, NON-SOLICIT AND CONFIDENTIALITY AGREEMENT
(“AGREEMENT”) IS ENTERED INTO BETWEEN CITI TRENDS, INC. (“COMPANY”), AND R.
EDWARD ANDERSON (“EMPLOYEE”), EFFECTIVE AS OF THE 25TH DAY OF MARCH, 2009.

 

For and in consideration of the mutual covenants and agreements contained herein
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties agree:

 

1.                                     Employment; Scope of Services.  Company
shall employ Employee, and Employee shall be employed by Company, as a Chairman
and Chief Executive Officer (“CCEO”).  Employee shall use his best efforts and
shall devote his full time, attention, knowledge and skills to the faithful
performance of his duties and responsibilities as a Company employee.  Employee
shall have such authority and such other duties and responsibilities as assigned
by the Board of Directors.  Employee shall comply with Company’s policies and
procedures, shall conduct himself as an ethical business professional, and shall
comply with federal, state and local laws.

 

2.                                     At-Will Employment.  Nothing in this
Agreement alters the at-will employment relationship between Employee and
Company.  Employment with Company is “at-will” which means that either Employee
or Company may terminate the employment relationship at any time, with or
without notice, with or without cause. The date of Employee’s cessation of
employment for any reason is the “Separation Date.”

 

3.                                     Confidentiality.

 

(a)                                  Employee acknowledges and agrees that
(1) the retail sale of value-priced/off-price family apparel is an extremely
competitive industry; (2) Company has an ongoing strategy for expansion of its
business in the United States; (3) Company’s major competitors operate
throughout the United States and some internationally; and (4) because of
Employee’s position as CCEO he will have access to, knowledge of, and be
entrusted with, highly sensitive and competitive Confidential Information (as
defined in subsection (b) below) of Company, including without limitation
information regarding sales margins, purchasing and pricing strategies,
marketing strategies, vendors and suppliers, plans for expansion and placement
of stores, and also specific information about Company’s districts and stores,
such as staffing, budgets, profits and the financial success of individual
districts and stores.

 

(b)                                 “Confidential Information” includes
technical or sales data, formulas, patterns, compilations, programs, devices,
methods, techniques, drawings, processes, financial data and statements,
financial plans and strategies, product plans, sales or advertising information
and plans, marketing information and plans, pricing information, the identity or
lists of employees, vendors and suppliers of Company, and confidential or
proprietary information of such employees, vendors and suppliers. Employee
acknowledges and agrees that all Confidential Information is confidential and
remains the sole and exclusive property of Company.  Employee agrees that he
shall (a) hold all Confidential Information in strictest confidence; (b) not
disclose, reproduce, distribute or otherwise disseminate such Confidential
Information, and shall protect such Confidential Information from disclosure by
or to others; and (c) make no use of such Confidential Information without the
prior

 

--------------------------------------------------------------------------------


 

written consent of Company, except in connection with Employee’s employment with
Company. “Confidential Information” means any and all data and information
relating to Company which (i) derive independent economic value, actual or
potential, from not being generally known or readily ascertainable by proper
means by other persons who may obtain economic value from their disclosure or
use; and (ii) are the subject of reasonable efforts under the circumstances to
maintain their secrecy.

 

(c)                                  In the event any Confidential Information
does not qualify for protection as “trade secrets” as defined in Delaware’s
Uniform Trade Secrets Act, then Employee acknowledges and agrees that the
Confidential Information shall remain confidential and shall not be disclosed by
Employee during Employee’s employment with Company and for a period of two
(2) years following the Separation Date, absent the express prior written
consent of Company.   Trade secret information shall remain confidential so long
as such information qualifies as a trade secret under applicable law.

 

(d)                                 Employee acknowledges that Company has
provided or will provide Employee with Company property, including without
limitation employee handbooks, policy manuals, price lists, financial reports,
and vendor and supplier information, among other items. Upon the Separation
Date, or upon the request of Company, Employee shall immediately deliver to
Company all property belonging to Company, including without limitation all
Confidential Information and any property related to Company, whether in
electronic or other format, as well as any copies thereof, then in Employee’s
custody, control or possession.  Upon the Separation Date, Employee shall
provide Company with a declaration certifying that all Confidential Information
and any other Company property have been returned to Company, that Employee has
not kept any copies of such items or distributed such items to any third party,
and that Employee has otherwise complied with the terms of Section 3 of this
Agreement.

 

4.                                     Covenant Not to Compete.  During
Employee’s employment with Company and for a period of one (1) year following
the Separation Date, and regardless of the reason for separation, Employee shall
not compete with Company on behalf of a Competitor in the continental United
States, or rendering services to such Competitor which are the same or
substantially similar to the Services which Employee rendered to Company while
employed by Company as CCEO.  For purposes of this Section 4, the term
“Competitor” shall mean only the following businesses whose primary business is
the sale of value-priced or off-price family apparel, commonly known as: Cato,
TJX (including without limitation TJMAXX and Marshalls), and Ross Stores.

 

5.                                     Covenant Not to Solicit.   During
Employee’s employment with Company and for a period of two (2) years following
the Separation Date, and regardless of the reason for separation, Employee
agrees not to solicit any person or entity who has been a vendor or supplier of
merchandise and/or inventory to Company during the two (2) years immediately
preceding the Separation Date or to whom Company is actively soliciting for the
provision of merchandise and/or inventory (collectively referred to as
“Merchandise Vendors”) and with whom Employee had material contact for the
purpose of obtaining merchandise and/or inventory on behalf of any of Company’s
Competitors, as defined in Section 4 of this Agreement.  For purposes of this
agreement “material contact” means that Employee either had access to
confidential information regarding the Merchandise Vendor, or was directly
involved in negotiations or retention of such Merchandise Vendor.

 

Employee specifically acknowledges and agrees that, as CCEO, his duties include,
without limitation, establishing purchasing and pricing strategies and policies,
managing sales margins, involvement in establishing and maintaining vendor
relationships, and having contact with and

 

--------------------------------------------------------------------------------


 

confidential and/or proprietary information regarding Merchandise Vendors. The
non-solicitation restrictions set forth in this Section 5 are specifically
limited to Merchandise Vendors with whom Employee had contact (whether
personally, telephonically, or through written or electronic correspondence)
during his employment as CCEO or about whom Employee had confidential or
proprietary information because of his position with Company.

 


6.                                     COVENANT NOT TO RECRUIT PERSONNEL. 
DURING EMPLOYEE’S EMPLOYMENT WITH COMPANY AND FOR A PERIOD OF TWO (2) YEARS
FOLLOWING THE SEPARATION DATE, AND REGARDLESS OF THE REASON FOR SEPARATION,
EMPLOYEE WILL NOT RECRUIT OR SOLICIT TO HIRE OR ASSIST OTHERS IN RECRUITING OR
SOLICITING TO HIRE, ANY EMPLOYEE OF COMPANY AND WILL NOT CAUSE OR ASSIST OTHERS
IN CAUSING ANY EMPLOYEE OF COMPANY TO TERMINATE AN EMPLOYMENT RELATIONSHIP WITH
COMPANY.


 


7.                                     SEVERABILITY.  IF ANY PROVISION OF THIS
AGREEMENT SHALL BE HELD INVALID, ILLEGAL OR OTHERWISE UNENFORCEABLE, IN WHOLE OR
IN PART, THE REMAINING PROVISIONS, AND ANY PARTIALLY ENFORCEABLE PROVISIONS TO
THE EXTENT ENFORCEABLE, SHALL BE BINDING AND REMAIN IN FULL FORCE AND EFFECT. 
FURTHER, EACH PARTICULAR PROHIBITION OR RESTRICTION SET FORTH IN ANY SECTION OF
THIS AGREEMENT SHALL BE DEEMED A SEVERABLE UNIT, AND IF ANY COURT OF COMPETENT
JURISDICTION OR ARBITRATOR DETERMINES THAT ANY PORTION OF SUCH PROHIBITION OR
RESTRICTION IS AGAINST THE POLICY OF THE LAW IN ANY RESPECT, BUT SUCH RESTRAINT,
CONSIDERED AS A WHOLE, IS NOT SO CLEARLY UNREASONABLE AND OVERREACHING IN ITS
TERMS AS TO BE UNCONSCIONABLE, THE COURT OR ARBITRATOR SHALL ENFORCE SO MUCH OF
SUCH RESTRAINT AS IS DETERMINED BY A PREPONDERANCE OF THE EVIDENCE TO BE
NECESSARY TO PROTECT THE INTERESTS OF COMPANY.


 


8.                                     SURVIVAL OF COVENANTS.  ALL RIGHTS AND
COVENANTS CONTAINED IN SECTIONS 3, 4, 5, AND 6 OF THIS AGREEMENT, AND ALL
REMEDIES RELATING THERETO, SHALL SURVIVE THE TERMINATION OF THIS AGREEMENT FOR
ANY REASON.


 


9.                                     GOVERNING LAW.  CITI TRENDS, INC. IS A
DELAWARE CORPORATION.  THE PARTIES AGREE THAT DELAWARE LAW APPLIES IN THE EVENT
OF ANY DISPUTE BETWEEN THEM ARISING OUT OF OR RELATED TO THIS AGREEMENT.


 


10.                               ACKNOWLEDGMENT OF
REASONABLENESS/REMEDIES/ENFORCEMENT.


 


(A)                                EMPLOYEE ACKNOWLEDGES THAT (1) COMPANY HAS
VALID INTERESTS TO PROTECT PURSUANT TO SECTIONS 3, 4, 5, AND 6 OF THIS
AGREEMENT; (2) HIS BREACH OF THE PROVISIONS OF SECTIONS 3, 4, 5, OR 6 OF THIS
AGREEMENT WOULD RESULT IN IRREPARABLE INJURY AND PERMANENT DAMAGE TO COMPANY;
AND (3) SUCH RESTRICTIONS ARE REASONABLE AND NECESSARY TO PROTECT THE INTERESTS
OF COMPANY, ARE CRITICAL TO THE SUCCESS OF COMPANY’S BUSINESS, AND DO NOT CAUSE
UNDUE HARDSHIP ON EMPLOYEE.


 


(B)                               EMPLOYEE AGREES THAT DETERMINING DAMAGES IN
THE EVENT OF A BREACH OF SECTIONS 3, 4, 5, OR 6 BY EMPLOYEE WOULD BE DIFFICULT
AND THAT MONEY DAMAGES ALONE WOULD BE AN INADEQUATE REMEDY FOR THE INJURIES AND
DAMAGES WHICH WOULD BE SUFFERED BY COMPANY FROM SUCH BREACH.  EMPLOYEE FURTHER
AGREES THAT INJUNCTIVE RELIEF IS AN APPROPRIATE REMEDY FOR SUCH BREACH AND THAT
IN THE EVENT OF SUCH BREACH COMPANY, IN ADDITION TO AND WITHOUT LIMITING ANY
OTHER REMEDIES OR RIGHTS WHICH IT MAY HAVE, MAY APPLY TO ANY COURT OF COMPETENT
JURISDICTION AND SEEK INTERIM, PROVISIONAL, INJUNCTIVE, OR OTHER EQUITABLE
RELIEF UNTIL THE ARBITRATION AWARD ON SUCH CLAIM (SEE SECTION 10(C) BELOW) IS
RENDERED OR THE CLAIM IS OTHERWISE RESOLVED.  EMPLOYEE MAY ALSO SEEK INTERIM,
PROVISIONAL, INJUNCTIVE, OR OTHER EQUITABLE RELIEF FOR VIOLATIONS OF THIS
AGREEMENT BY COMPANY UNTIL THE ARBITRATION AWARD ON SUCH CLAIM IS RENDERED OR
THE CLAIM IS OTHERWISE RESOLVED.  EMPLOYEE AND COMPANY WAIVE ANY REQUIREMENT
THAT A BOND OR ANY OTHER SECURITY BE POSTED.

 

--------------------------------------------------------------------------------


 

(c)                                Company and Employee agree that any
controversy, dispute, or claim arising out of or related to this Agreement,
including without limitation its enforceability, interpretation, performance or
non-performance by any party, or any breach thereof, shall be resolved
exclusively through arbitration pursuant to the Employment Arbitration Rules and
Mediation Procedures of the American Arbitration Association (“AAA”), Amended
and Effective July 1, 2006 (“AAA Rules”).  Where the AAA Rules and this
Agreement conflict or where the AAA Rules are silent, this Section 10(c) shall
govern, if applicable.  Company and Employee agree that this Section 10(c) is an
agreement to arbitrate pursuant to the Federal Arbitration Act, 9 U.S.C. § 1 et
seq., or if that Act is inapplicable for any reason, the arbitration law of the
State of Delaware.

 

(i)                                     Any arbitration proceedings pursuant to
this Agreement shall be resolved by a single arbitrator.  The location of any
arbitration proceedings shall be determined in accordance with the AAA Rules. 
The arbitrator shall apply the law of the State of Delaware on the substantive
claims asserted, and shall have the authority to award the same remedies,
damages, costs, expenses and any other awards that a court could award.  The
arbitrator shall issue a written award explaining his/her decision, the reasons
for the decision, and the calculation and reasoning behind any damages awarded. 
The arbitrator’s decision will be final and binding.  The judgment on the award
rendered by the arbitrator may be entered in any court having jurisdiction
thereof.  Company will pay (a) AAA administrative fees except that for
arbitration claims originally asserted by Employee, Employee will pay to
Company a fee that is comparable to the filing fee being charged by the United
States District Court for the District of Delaware for the filing of a civil
action at the time Employee initiates arbitration; (b) the Arbitrator’s fee and
reasonable travel expenses; and (c) the cost of renting an arbitration hearing
room, if necessary.  Each party shall pay its own experts’ and/or attorneys’
fees unless the arbitrator awards reasonable experts’ and/or attorneys’ fees to
Employee.

 

(ii)                                  Consistent with Section 7 of this
Agreement, should a court of competent jurisdiction or arbitrator determine that
the scope of any provision of this Section 10(c) is too broad to be enforced as
written, Company and Employee intend that the court or arbitrator reform the
provision to such narrower scope as is determined to be reasonable and
enforceable.

 

(iii)                               Should this Section 10(c) not be invoked by
the parties or should an arbitrator or court of competent jurisdiction determine
that the parties’ agreement to arbitrate is unenforceable, then the parties
agree that Delaware shall be the forum for any dispute arising out of or related
to this Agreement.

 


11.                               MISCELLANEOUS.  THIS AGREEMENT CONSTITUTES THE
ENTIRE AGREEMENT BETWEEN THE PARTIES AND SUPERSEDES ANY AND ALL PRIOR CONTRACTS,
AGREEMENTS, OR UNDERSTANDINGS BETWEEN THE PARTIES WHICH MAY HAVE BEEN ENTERED
INTO BY COMPANY AND EMPLOYEE RELATING TO THE SUBJECT MATTER HEREOF.   THIS
AGREEMENT MAY NOT BE AMENDED OR MODIFIED IN ANY MANNER EXCEPT BY AN INSTRUMENT
IN WRITING SIGNED BY BOTH COMPANY AND EMPLOYEE.  THE FAILURE OF EITHER PARTY TO
ENFORCE AT ANY TIME ANY OF THE PROVISIONS OF THIS AGREEMENT SHALL IN NO WAY BE
CONSTRUED TO BE A WAIVER OF ANY SUCH PROVISION OR THE RIGHT OF SUCH PARTY
THEREAFTER TO ENFORCE EACH AND EVERY SUCH PROVISION.  NO WAIVER OF ANY BREACH OF
THIS AGREEMENT SHALL BE HELD TO BE A WAIVER OF ANY OTHER OR SUBSEQUENT BREACH. 
ALL REMEDIES ARE CUMULATIVE, INCLUDING THE RIGHT OF EITHER PARTY TO SEEK
EQUITABLE RELIEF IN ADDITION TO MONEY DAMAGES.


 

--------------------------------------------------------------------------------


 

EMPLOYEE ACKNOWLEDGES AND AGREES THAT HE HAS CAREFULLY READ THIS AGREEMENT AND
KNOWS AND UNDERSTANDS ITS CONTENTS, THAT HE ENTERS INTO THIS AGREEMENT KNOWINGLY
AND VOLUNTARILY, AND THAT HE INDICATES HIS CONSENT BY SIGNING THIS FINAL PAGE.

 


IN WITNESS WHEREOF, THE PARTIES HERETO HAVE EXECUTED THIS AGREEMENT UNDER SEAL
AS OF THE DAY AND YEAR FIRST ABOVE WRITTEN.


 

 

Citi Trends, Inc.

 

 

 

 

 

By:

/s/ Bruce D. Smith

 

Bruce D. Smith

 

Chief Financial Officer

 

 

 

 

 

/s/ R. Edward Anderson

(L.S.)

 

Employee Signature

 

 

 

Employee Residence Address:

 

 

 

 

 

--------------------------------------------------------------------------------